DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, and 3-17, are pending and being examined.

Response to Amendment
The previous rejection of Claim 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the Applicant’s amendment.

Allowable Subject Matter
Claims 1, and 3-17, are allowed.

The following is an examiner’s statement of reasons for allowance:
The first closest prior art is JP 01-170614 A to Moriwaki et al. (hereinafter Moriwaki’614). Moriwaki’614 teaches a composition containing a molecule having both aminimide and epoxy groups wherein the molecule (i.e. compound) is obtained by a reaction between a polyepoxy compound, a dialkylhydrazine and an ester compound (See abstract),  having the reaction formula (1): 
    PNG
    media_image1.png
    325
    416
    media_image1.png
    Greyscale
, (Page 2), wherein the above reaction occurs at a temperature of 20-80 deg C (page 3), with a solvent such as tetrahydrofuran or tert-butyl alcohol (i.e. tert-butanol), (page 3). Moriwaki’614 further teaches wherein the dialkylhydrazine can specifically be dimethylhydrazine (See examples, page 6), and the above polyepoxy is specifically bisphenol A epoxy resin such as Epicoat 1001 (Example 8, page 6). Moriwaki’614 further teaches examples of ester compounds to be used in the reaction include lactones such as caprolactone (page 2). Moriwaki’614 also teaches wherein the hydrazine to polyepoxy compound is used in an amount of 0.05-0.9 mols, preferable 0.05-0.7 mols, (page 3). 
Moriwaki’614 does not teach the anhydrides listed in claims 1, 13, 14 or 17, and also does not teach the formulae listed in claim 11.

The second closest prior art is JP 01-172418 A to Moriwaki et al. (hereinafter Moriwaki’418). Moriwaki’418 teaches a resin composition having one or more aminimide groups obtained by reacting a polyepoxide compound with an asymmetric dialkylhydrazine and an ester and an unsaturated carboxylic acid (See abstract), wherein the resin composition having one or more aminimide group is formed by first reacting epoxy novolac resin with dimethylhydrazine, and methyl methacrylate at 80 deg C in a solvent of methyl cellosolve until the amineimide group is formed. (Example 1, page 6). After the reaction, the product is then reacted with the unsaturated carboxylic acid, acrylic acid, at 100 deg C in a (See Examples, page 6). Moriwaki’418 further teaches that examples for the above unsaturated carboxylic acid include polycarboxylic acids such as maleic anhydride (page 4, ln 9).
Moriwaki’418 does not teach the anhydrides listed in claims 1, 13, 14 or 17, and also does not teach the formulae listed in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766